Appeal by the defendant from a judgment of the Supreme Court, Kings County (Leone, J.), rendered March 7, 1985, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power we are satisfied that the evidence was of sufficient quantity and quality to disprove the defense of justification beyond a reasonable doubt. At bar, the defendant testified that he believed that deadly physical force was necessary to repel an attack against a third person. The jury’s determination that the defendant’s actions were not reasonable was supported by the credible evidence, and we find no basis to disturb that finding (see, People v Rosado, 123 AD2d 649; see also, People v Goetz, 68 NY2d 96).
Some of the remarks made by the prosecutor during summation are claimed by the defendant, on appeal, to have been prejudicial. However, certain of these remarks were not objected to at trial and therefore were not preserved for appellate review (see, CPL 470.05 [2]; People v Thomas, 50 NY2d 467). In any event, the prosecutor’s remarks, which were not objected to, may be considered fair comment on the evidence. Further, as to those remarks which were objected to, the defendant’s contention that he was deprived of a fair trial thereby lacks merit.
Finally, we find no basis to disturb the sentence imposed. Lawrence, J. P., Weinstein, Kunzeman and Kooper, JJ., concur.